The Court,
(nem. con.) considered the note of A. King & Co., as an Alexandria contract, and suffered the note of C. L. Nevitt to be given in evidence by the defendant as a discount.
The CouRT permitted Preston, the indorser, to be examined as a witness for the defendant to prove that he (Preston) indorsed without consideration to give.credit to the note; and refused to admit C. L. Nevitt, the payee, as a witness for the plaintiff, because, if the plaintiff succeeded, the witness would be discharged from his liability.
The?verdiet was for the defendant; arid the Court, (nem. con.) refused a new trial, after argument.